 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    CECIL DEWITT NELSON,                               No. 1:19-cv-00249-SKO (HC)
12                       Petitioner,
13            v.                                        FINDINGS AND RECEOMMENDATION
                                                        TO DISMISS HABEAS PETITION FOR
14    STEVEN LAKE,                                      LACK OF HABEAS JURISDICTION
15                       Respondent.                    COURT CLERK TO ASSIGN DISTRICT
                                                        JUDGE
16
                                                         (Doc. 1)
17

18
             On February 21, 2018, Petitioner Cecil Dewitt Nelson, a federal prisoner proceeding pro
19

20   se, filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241. Petitioner is currently

21   incarcerated at the United States Penitentiary, Atwater (“USP Atwater”). Petitioner was convicted

22   in the United States District Court for the District of Georgia.
23           Petitioner raises two grounds for habeas relief: (1) unlawful sentence based on a cumulative
24
     punishment; and (2) improper enhancement of sentence. (Doc. 1 at 6-7.)
25
        I.         DISCUSSION
26
             A federal prisoner who seeks to challenge the validity or constitutionality of his federal
27

28   conviction or sentence must do so by filing a motion to vacate, set aside, or correct the sentence
                                                        1
 1   under 28 U.S.C. § 2255. Tripati v. Henman, 843 F.2d 1160, 1161-62 (9th Cir. 1988); Stephens v.
 2   Herrera, 464 F.3d 895, 897 (9th Cir. 2006). In such cases, only the sentencing court has
 3
     jurisdiction. Tripati, 843 F.2d at 1163. A prisoner may not collaterally attack a federal conviction
 4
     or sentence using a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241, as Petitioner
 5
     does in this case. Tripati, 843 F.2d at 1162.
 6

 7            A prisoner challenging the manner, location, or conditions of the execution of his sentence

 8   may bring a petition for a writ of habeas corpus under 28 U.S.C. § 2241 in the district in which he

 9   is in custody. Stephens, 464 F.3d at 897; Hernandez v. Campbell, 204 F.3d 861, 864-65 (9th Cir.
10
     2000). A motion under 28 U.S.C. § 2255 is the exclusive means by which a federal prisoner may
11
     test the legality of his detention. Stephens, 464 F.3d at 897. Restrictions on the availability of a
12
     § 2255 motion cannot be avoided by filing a petition under 28 U.S.C. § 2241. Id.
13
              If a federal prisoner can demonstrate that the remedy available under § 2255 is "inadequate
14

15   or ineffective to test the validity of his detention," however, he may nonetheless seek relief under

16   § 2241. United States v. Pirro, 104 F.3d 297, 299 (9th Cir. 1997) (quoting 28 U.S.C. § 2255);
17   Hernandez, 204 F.3d at 864-65. This exception is very narrow. Ivy v. Pontesso, 328 F.3d 1057,
18
     1059 (9th Cir. 2003). The remedy under § 2255 usually will not be deemed inadequate or ineffective
19
     merely because a prior § 2255 motion was denied or because a remedy under § 2255 is procedurally
20
     barred. See Aronson v. May, 85 S.Ct. 3, 5 (1964); Tripati, 843 F.2d at 1162-63; Williams v.
21

22   Heritage, 250 F.2d 390, 390 (9th Cir. 1957); Hildebrandt v. Swope, 229 F.2d 582, 583 (9th Cir.

23   1956).

24            Section 2255 provides an inadequate and ineffective remedy, permitting a petitioner to
25   proceed under § 2241, when the petitioner (1) makes a claim of actual innocence, and (2) has never
26
     had an unobstructed procedural shot at presenting the claim. Stephens, 464 F.3d at 898. The burden
27
     is on the petitioner to show that the remedy is inadequate or ineffective. Redfield v. United States,
28
                                                        2
 1   315 F.2d 76, 83 (9th Cir. 1963).
 2          Since Petitioner challenges the validity and constitutionality of the sentence imposed by the
 3
     District of Georgia rather than the administration of his sentence at USP Atwater, proper procedure
 4
     required him to file a motion pursuant to § 2255 in the District of Georgia, rather than a petition
 5
     pursuant to § 2241 in this Court. Petitioner does not explicitly address this issue.
 6

 7          The petition does not set forth a claim of actual innocence. In the Ninth Circuit, a claim of

 8   actual innocence for purposes of the § 2255 savings clause is tested using the standard articulated

 9   by the U.S. Supreme Court in Bousley v. United States, 523 U.S. 614 (1998). Stephens, 464 U.S.
10
     at 898. "To establish actual innocence, petitioner must demonstrate that, in light of all the evidence,
11
     it is more likely than not that no reasonable juror would have convicted him." Bousley, 523 U.S.
12
     at 623 (internal quotation marks omitted). The petitioner bears the burden of proof. Lorentsen v.
13
     Hood, 223 F.3d 950, 954 (9th Cir. 2000).
14

15          Here, Petitioner does not assert that he was factually innocent of the crime of which he was

16   convicted, but challenges only the constitutionality of his sentence. The savings clause requires
17   him to prove that he is actually innocent of the crimes for which he was convicted, not that the
18
     sentence was erroneously imposed. See Ivy, 328 F.3d at 1060; Lorentsen, 223 F.3d at 954. As a
19
     result, the § 2241 petition now before the Court does not fit within the exception of the general bar
20
     against using § 2241 to collaterally attack a conviction or sentence imposed by a federal court.
21

22   Lorentsen, 223 F.3d at 954. See also Harrison v. Ollison, 519 F.3d 952, 959 (9th Cir. 2008);

23   Stephens, 464 F.3d at 898-99.

24          As set forth above, Petitioner has not demonstrated that § 2255 constitutes an inadequate or
25   ineffective remedy for raising his claims, because he did not make a claim for actual innocence or
26
     demonstrate that he was procedurally barred from bringing his claim. Therefore, § 2241 is not the
27
     proper statute for raising Petitioner's claims, and the undersigned recommends the petition be
28
                                                        3
 1   dismissed for lack of jurisdiction.
 2      II.      CONCLUSION AND RECOMMENDATION
 3
              The undersigned recommends that the Court dismiss the Petition for writ of habeas corpus
 4
     without prejudice and that the Court decline to issue a certificate of appealability.
 5
              These Findings and Recommendations will be submitted to the United States District Judge
 6

 7   assigned to the case, pursuant to the provisions of 28 U.S.C ' 636(b)(1). Within thirty (30) days

 8   after being served with these Findings and Recommendations, either party may file written

 9   objections with the Court. The document should be captioned AObjections to Magistrate Judge=s
10
     Findings and Recommendations.@ Replies to the objections, if any, shall be served and filed within
11
     fourteen (14) days after service of the objections. The parties are advised that failure to file
12
     objections within the specified time may constitute waiver of the right to appeal the District Court's
13
     order. Wilkerson v. Wheeler, 772 F.3d 834, 839 ((9th Cir. 2014) (citing Baxter v. Sullivan, 923
14

15   F.2d 1391, 1394 (9th Cir. 1991)).

16            The Court Clerk is hereby directed to assign a district judge to this action.
17

18
     IT IS SO ORDERED.
19

20
     Dated:     February 26, 2019                                   /s/   Sheila K. Oberto            .
                                                          UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                         4
